DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 21 are objected to because of the following informalities:  In line 6 of claim 2, after the word “response”, word “to” needs to be added for proper meaning.  In line 5 of claim 21, after the wordings “response to a”, word “time” needs to be changed to “timer” for proper meaning Appropriate correction is required. In line 8 of claim 21, the word “funning”, need to be changed to “running” for proper meaning. Appropriate corrections are required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8, & 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lavery (U.S. Patent Appl. Pub. # 2012/0110388).
Regarding claim 1, Lavery disclose a functional safety, FS, watchdog timer circuit for a computing device of a frequency converter controlling a motor, the FS watchdog timer circuit being configured to perform: triggering a safe state of the frequency converter in response to a 
Regarding claim 3, Lavery disclose, wherein the FS watchdog timer circuit is configured to receive the first refresh signal via a refresh pin of the FS watchdog timer circuit and to receive the second refresh signal via an inverted refresh pin of the FS watchdog timer circuit (Para 0031, timer 0031 is a resettable timing circuit that may be configured by control registers to define a timeout period, Para 0032, when the key values are received in a correct sequence, sequence detection logic causes timer circuit to reset; Para 0033, the timer will be configured to be restarted after a given sequence of two or more key values is received in a correct sequence).
Regarding claim 4, Lavery disclose, wherein the FS watchdog timer circuit is configured to receive the first refresh signal and the second refresh signal over a communication link between the computing device and the FS watchdog timer circuit (Para 0026, a port in watchdog is coupled to bus to allow masters on bus to write key values into watchdog).
Regarding claim 5, Lavery disclose, wherein each of the first refresh signal and the second refresh signal comprises time-varying code, the time-varying code being indicative of a current state of the FS software running in the computing device of the frequency converter (Para 033, the timer will be configured to be restarted after a given sequence of two or more key values is received in a correct sequence).
Regarding claim 8, Lavery disclose, wherein the triggering of the safe state of the frequency converter comprises triggering a safe torque off, STO, safety function of the frequency converter (Para 0032, when the key values are received in a correct sequence, sequence detection logic causes timer circuit to reset).
Regarding claim 9, Lavery disclose, wherein the FS watchdog timer circuit is a windowed watchdog timer circuit, the FS watchdog timer circuit being configured to perform: triggering a safe state of the frequency converter in response to a period between consecutive resets of the timer being below a pre-defined lower threshold (Para 0033).
Allowable Subject Matter
Claims 2, 6, 7, 10-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Appl. Pub. # 2006/0072251 to Ross et al., relates to a system for monitoring and controlling the safety system of equipment.
. U.S. Patent Appl. Pub. # 2015/0268133 to Ranjan et al., relates to a safety system in an embedded control system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659.  The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADEEM IQBAL/Primary Examiner, Art Unit 2114